Blandford, Justice.
This was a contest between the parties as to a fund in the sheriff’s hands arising from the sale of certain property of a common defendant. The money was awarded to Donalson et al., who represented the oldest judgments. Williams & Co. excepted, and contended that while their mortgage fi. fa. was junior in date to the judgments of Donalson et al., yet the mortgage upon which their fi. fa. was founded was a renewal of mortgages older than those judgments. The record, however, shows that these older mortgages were made to Williams, not to Williams & Co., and that the mortgage to Williams & Co. was a novation. So we think that, under the facts in the record, the court below ruled correctly in awarding the money to the judgments of Donalson et al. Judgment affirmed.